DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed on October 21, 2020.
Claims 1-14 are pending for examination.
Allowable Subject Matter
3.	Claims 1-14 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…obtaining information of the IoT device, encrypting the information of the IoT device and the information of the adjacent device in a first encryption mode to obtain encrypted 5information of the IoT device and encrypted information of the adjacent device, and sending the encrypted information of the IoT device and the encrypted information of the adjacent device to a server; and decrypting control information sent by the server and determining whether the control information comprises a public key of the server and software updating information of the 10adjacent device, or the control information com
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, …”determining whether the adjacent device is a target device according to the information of the adjacent device, wherein the information of the adjacent device comprises identification number of the adjacent device, software version Page 26 of 29information and a service status; and if the adjacent device is the target device, determining whether the adjacent device has a function for providing software update according to the software version information 
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-14 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
6.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.

software update information from a server, the device includes: a physical unclonable function (PUF) information generator, comprising a PUF cell array, configured to generate PUF information, wherein the PUF information comprises at least one PUF response output, wherein the at least one PUF response output is used to encrypt the software update information on the server so as to generate encrypted software update information; a first encrypter, configured to encrypt the PUF information from the PUF information generator using one of at least one public key from the server so as to generate encrypted PUF information; and a second encrypter, configured to decrypt the encrypted software update information using one of the at least one PUF response output so as to obtain the software update information. 
 
	Hopprich et al. (US 6792474 B1) disclose certain configurations of the invention, encryption (e.g., public key technology) is used for communications between various system components to verify the authenticity and identity of the components involved in 
communications with each other… receiving an indication from the verification computer system (which itself may be an address server for the second network) on the second network includes the steps of obtaining clear text information and a doubly encrypted version of 
the clear text information in the indication from the verification computer system.  The operation continues by obtaining a public key associated with the verification computer system and decrypting the doubly encrypted version of the clear text information with a private key of an address server receiving the indication to produce a result and then decrypting the result with the public key of the verification computer system to produce a final result.  

	Britt et al. (US 10091242 B2) discloses a system and method are described for establishing a secondary communication channel between an IoT device and a client device.  

	CARREL et al. (US 20190141017 A1) discloses establish and/or maintain an encrypted session of communication between two network devices.  In some circumstances, a first network device and a second network device that are configured to encrypted session may utilize information (e.g., public keys, private keys, source IP 
address, etc.) to communicate over the encrypted session.  However, in some circumstances, such as when keys are distributed to the first and second network devices from a centralized control device, there are certain pieces of information that are more readily obtained from the other network device rather than the control device.  Such information may be referred to as peer-to-peer information.

Witanto et al. "A Blockchain-Based OCF Firmware Update for IoT Devices", Published: 26 September 2020, Applied Science, disclose a blockchain-based OCF firmware update for IoT devices. Specifically, we introduce two types of firmware update protocol, direct and peer-to-peer updates, integrated into OCF firmware update specifications. In the direct scenario, the device, through the IoT gateway, can download the new firmware update from the manufacturer’s server. Meanwhile, in the peer-to-peer scheme, the device can query the update from the nearby gateways. We implemented our protocol using Raspberry Pi hardware and Ethereum-based blockchain with the smart contracts to record metadata of the manufacturer’s firmware updates. We evaluated the proposed system’s performance by measuring the average throughput, the latency, and the firmware update distribution’s duration. The analysis results indicate that our proposal can deliver firmware updates in a reasonable duration, with the peer-to-peer version having a faster completion time than the direct one.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192